                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                       DATE FILED: 6/21/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :          20-CR-295 (VEC)
                                                                :
 MICHAEL DEL VILLAR and ENRIQUE                                 :               ORDER
 ROSADO,                                                        :
                                                                :
                                              Defendants.       :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for a conference on June 21, 2021;

        IT IS HEREBY ORDERED that the July 14, 2021 trial date is ADJOURNED to August

23, 2021, subject to the availability of a jury for that date. If by July 23, 2021, the Court has not

confirmed that it will be able to pick a jury beginning on August 23, 2021, the Court will adjourn

the trial until Q4 2021, with a tentative trial date in October 2021.

        IT IS FURTHER ORDERED that the July 6, 2021 Final Pretrial Conference is

ADJOURNED sine die. The Court will schedule a FPTC once the trial date has been finalized.

        IT IS FURTHER ORDERED that the Court’s prior exclusion of time under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A), is extended to October 1, 2021, because the Court finds

that the ends of justice served by accommodating logistical difficulties created by the COVID-19

pandemic outweigh the interests of the public and the Defendants in a speedy trial.



SO ORDERED.
                                                                _________________________________
                                                                      ____________________
                                                                         _                   ________
Date: June 21, 2021                                                     VALERIE CAPRONI
                                                                                    CAPRON ONNI
      New York, NY                                                    United States District Judge
